The statute provides that moneys appropriated to and raised by the several towns for schools shall be kept by their respective treasurers, subject to the order of their respective school committees. Gen. Stat. R.I. cap. 47, § 6. A school committee may give its order either in favor of the trustees or treasurer of a school district, or directly in favor of a teacher. Cap. 53, § 17. Teachers, where towns are districted, are employed by the trustees of the districts; Cap. 52, § 1; and neither town nor town treasurer is made liable for their wages otherwise than upon the order of the school committee. We think, therefore, that where a town is districted neither town nor town treasurer is liable to garnishment in respect of any teacher's wages, until at least an order has been given in favor of such teacher by the school committee of the town. This does not appear to have been done in the case at bar. The judgment, agreeably to the agreement, must be for the plaintiff for the full amount of his claim.
Judgment for plaintiff for $130.63 and costs.